PER CURIAM.
We reverse the order denying attorney’s fees to mortgagees. While the trial court denied the remedy of foreclosure, the defendants had admitted several defaults which were later cured. The attorney’s fee provision of the mortgage required the mortgagor to be liable for the mortgagees’ attorney’s fees reasonably incurred “be*1156cause of the failure of the mortgagor to promptly and fully comply with the agreements .... ” Where the mortgagors admit in their pleadings that they failed to comply with the terms of the mortgage, a reasonable fee is owed even where the equitable right of foreclosure is denied. Rockwood v. Derosa, 279 So.2d 54 (Fla. 4th DCA1973); Schechtman v. Grobbel, 226 So.2d 1 (Fla. 2d DCA1969).
Reversed and remanded for further proceedings.
GLICKSTEIN, C.J., and WARNER and FARMER, JJ., concur.